United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Marjorie J. Redford, for the appellant
Office of Solicitor, for the Director

Docket No. 09-995
Issued: December 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2009 appellant, through his representative, filed a timely appeal from the
December 3, 2008 decision of the Office of Workers’ Compensation Programs, which denied his
request for merit review. Because more than one year has elapsed between the last merit
decision dated November 15, 2007 and the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2 and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. On June 29, 1987 appellant, then a 43year-old preventative maintenance worker, sustained a thigh and groin injury when an elevator
closed on his left leg. The Office accepted his claim for muscle ligament strain and bruise and
avascular necrosis of the left femoral head. Appellant underwent surgery on January 12, 1988.

He underwent a total hip replacement on October 20, 1993. The Office accepted this condition
as employment related. By decision dated February 15, 1995, it determined that appellant’s
actual earnings in the position of roofer fairly and reasonably represented his wage-earning
capacity. Appellant began working in this position on December 13, 1994. The Office granted
him a schedule award for 44 percent impairment of his left lower extremity on April 3, 1995.
Appellant filed a recurrence of disability claim on September 25, 2003. The Office
denied his claim for a consequential back injury and the Branch of Hearings and Review
affirmed this decision on February 9, 2005. Appellant appealed this decision to the Board. In an
order remanding case dated October 7, 2005,1 the Board found that the Office should have
adjudicated the case as a request for modification of wage-earning capacity determination and
remanded the case for further review.
By decision dated December 13, 2005, the Office denied modification of the February 15,
1995 wage-earning capacity determination, finding that the evidence did not establish that
appellant’s back condition was a consequence of his accepted employment injuries and that he
did not sustain a material change in the nature and extent of his injury-related condition.
Appellant again requested an appeal before the Board. By decision dated August 11, 2006,2 the
Board affirmed the Office’s decision. The record before the Board contained a report from
Dr. Scott Kurzrok, a Board-certified osteopath specializing in family medicine, dated
January 21, 2004. Dr. Kurzrok attributed appellant’s current lumbar disc herniations to his total
hip replacement, which did not allow “the normal and natural forces of realignment in his back.”
He opined that a total hip replacement would cause undue stress in the lumbar spine and make
appellant prone toward disc herniation.
On June 27, 2007 appellant resubmitted medical and factual records regarding his left hip
claim, dated December 1987 and through his recovery from total hip replacement and return to
work in December 1994. He submitted additional factual information regarding his left hip
claim on July 18, 2007. Appellant requested reconsideration before the Office on August 6,
2007 and referenced the previously submitted report from Dr. Kurzrok. In a report dated
July 6, 2007, Dr. Kurzrok stated that appellant had developed increasing pain in his low back
without any strenuous work requirements. He opined that appellant’s total hip replacement
caused or contributed to his herniated discs and chronic back pain. Dr. Kurzrok stated that
asymmetry and walking gait following a total hip replacement can precipitate the development of
osteoarthritis due to abnormal biomechanics, such as “an unleveling of the pelvis which can lead
to disc herniations and chronic back pain.” He referenced and included several articles.
By decision dated November 15, 2007, the Office denied modification of the August 11,
2006 decision.
Appellant requested reconsideration on September 30, 2008 and submitted an
August 20, 2008 report from Dr. Kurzrok, who again opined that appellant’s back problems
could be related to his 1987 employment injury. By decision dated December 3, 2008, the
1

Docket No. 05-807 (issued October 7, 2005).

2

Docket No. 06-459 (issued August 11, 2006).

2

Office declined to reopen appellant’s claim for consideration of the merits, finding that
Dr. Kurzrok’s report was repetitive of his previously submitted opinions.
LEGAL PRECEDENT
Section 8128(a) of Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review, may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.3 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.4
ANALYSIS
The Office issued a wage-earning capacity determination on February 15, 1995 based on
appellant’s actual earnings as a roofer. By decision dated December 13, 2005, the Office denied
modification of its February 15, 1995 decision. The Board affirmed the December 13, 2005
decision on August 11, 2006.
To reopen the case for merit review appellant must meet one of the requirements of
section 10.606(b)(2) of the Office’s regulations. He did not raise any new legal arguments in his
request for reconsideration. Appellant attempted to submit relevant and pertinent new evidence
in the form of an additional report from Dr. Kurzrok, a Board-certified osteopath specializing in
family medicine, dated August 20, 2008. In this report, Dr. Kurzrok noted appellant’s history of
injury, again referenced the medical literature, reviewed the medical reports and offered his
opinion that appellant’s back problems could be related to his 1987 hip injury. This report
merely repeated the findings and conclusions offered in Dr. Kurzrok’s earlier reports. As there
was no new medical reasoning or rationale in support of his conclusions, Dr. Kurzrok’s report
did not provide any pertinent new and relevant evidence with respect to the issue of whether
appellant had sustained a change in the nature and extent of his employment-related condition.

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

3

The Board accordingly finds that appellant did not meet any of the requirements of
section 10.606(b)(2). He therefore is not entitled to a merit review in this case.5
CONCLUSION
Appellant was not entitled to a merit review since he did not meet any of the
requirements of 20 C.F.R. § 10.606(b)(2).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2008 is affirmed.
Issued: December 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

L.C., 58 ECAB ___ (Docket No. 06-1928, issued May 31, 2007).

4

